DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-17 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: line 4 and lines 10-14 are still vague as used. It is not clear what structure if any the applicant is referring to. For example, the language appears to recite method step (“during use” or “for mounting of the striking tool on a metallic shaft in a freely swinging manner” (intended use))” as its only limitation. It is not clear how this recitation is intended to further structurally limit the claimed striking tool. In line 10, how is a striking tool per se is configured to contact any material, all that is claimed is a tool not a comminuting device and it’s components including a tool. Note new claims 16-17 with similar issues.
Claim 1 recites the limitation "the metallic material of the striking tool" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “to receive the metallic material of the striking tool laterally adjoining the recess and displaced and wherein the recess circulates in a spiral manner around the bearing opening” in line 3 cannot be determined.
Claim 1 is indefinite because it is not clear what the phrase “to receive metallic material of the striking tool” in line 10 is intended to encompass. What is “metallic material of the striking tool”?
Claim 2 is indefinite since all that the applicant considers to be encompassed by the phrase “which is loaded with pressure during use” in line 2 cannot be determined. Pressure from what?
Claim 4 is indefinite because the phrase "the recess circulates around the bearing opening" appears to be inaccurate given the teaching in the specification and the illustrations in the drawings (it appears that the recess is formed on the inside the bearing opening not circulating around it). 
The entire claim 11 is confusing, what thickness? What surface layer? What core layer? Also, there is insufficient antecedent basis for “the same thickness” in the claim.
Claim 17 recites the limitation "the bearing eye" in line 2 from the bottom.  There is insufficient antecedent basis for this limitation in the claim. What is the bearing eye?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Plumb (US 2017/0291175).
Plumb discloses in Figs. 1-11, a striking tool 1 which includes a circular bearing race 2, with a circular bearing 3 received therein, a hole 5 is formed in two sections, a first circular section or cut 8 and a second circular section or cut 9 corresponding to a recess/groove wherein the first circular section or cut 8 and the second circular section or cut 9 are connected by straight or slightly convexly arcuate portions indicated at 12. The hammer rod 5 in the first section or cut 8 of the hole 7 in the inside of bearing 3. However, it is to be understood that the bearing may rotate during installation of the hammer, during start-up of the hammer mill, and/or during operation of the hammer mill, and the hammer rod 5 may end up positioned in the second section or cut 9, or for a time between the first or second circular sections or cuts, as illustrated in FIG. 8.

Examiner notes that the applicant has not recited any criticality to suggest that these limitations within the invention produces an unexpected result and would have been well within the scope of one skilled in the art and of no patentable merit (see applicant’s Figs. 2-6 disclosing different designs for the recess bearing and page 8 of the disclosure). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Plumb as needed, because the changes does not appear to provide any unexpected result and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Response to Arguments
Applicant's arguments filed 10/19/21 have been fully considered but they are not persuasive.
In response to applicant's argument on page 6 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims are still not clear. Therefore, the claims are finally rejected as set forth above.
Applicant's argument with respect to the 102 rejection has been considered but is moot since rejection no longer relied on. 
Applicant's argument with respect to the Liggets reference has been considered but is moot since rejection no longer relied on. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/FAYE FRANCIS/           Primary Examiner, Art Unit 3725